
	
		III
		112th CONGRESS
		1st Session
		S. RES. 257
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2011
			Mr. Wyden (for himself,
			 Mr. Merkley, Mr. McConnell, Mr.
			 Reid, Mr. Akaka,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bingaman,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Heller, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota,
			 Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Mr. Moran,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Paul,
			 Mr. Portman, Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Rubio, Mr. Sanders,
			 Mr. Schumer, Mr. Sessions, Mrs.
			 Shaheen, Mr. Shelby,
			 Ms. Snowe, Ms.
			 Stabenow, Mr. Tester,
			 Mr. Thune, Mr.
			 Toomey, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Mr. Vitter,
			 Mr. Warner, Mr.
			 Webb, Mr. Whitehouse, and
			 Mr. Wicker) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable Mark
		  O. Hatfield, former United States Senator for the State of Oregon.
		  
	
	
		Whereas from 1967 to 1997 Mark Hatfield represented the
			 people of Oregon with distinction for 30 years in the Senate, and was the
			 longest-serving Senator in the history of Oregon;
		Whereas Mark Hatfield served in the United States Navy
			 during World War II with the rank of Lieutenant, took part in the battles of
			 Iwo Jima and Okinawa as a landing craft officer, and was one of the first
			 people from the United States to see the effects of the atomic bombing of
			 Hiroshima;
		Whereas Mark Hatfield served in the Oregon House of
			 Representatives, in the Oregon Senate, and as Oregon Secretary of State;
		Whereas in 1958, Mark Hatfield was elected as the 29th
			 Governor of the State of Oregon, and served 2 terms as Governor and helped
			 diversify the State’s economy;
		Whereas while serving in the United States Senate, Mark
			 Hatfield co-authored legislation to bring United States troops home from
			 Vietnam and to end nuclear weapons testing;
		Whereas Mark Hatfield authored legislation to protect a
			 number of Oregon’s natural treasures including Oregon Dunes, Opal Creek, Bull
			 Run, and the Mark Hatfield Wilderness Area in the Columbia Gorge;
		Whereas Mark Hatfield served as Chairman of the Senate
			 Committee on Appropriations in the 97th through 99th Congresses and in the
			 104th Congress;
		Whereas Mark Hatfield was a champion of civil rights who
			 devoted himself to promoting a peaceful resolution to international conflict
			 and the elimination of the threat of nuclear weapons; and
		Whereas the hallmarks of Mark Hatfield's public service
			 were bipartisanship, civility, and working for the common good: Now, therefore,
			 be it
		
	
		That—
			(1)the Senate has
			 heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable Mark Hatfield, former member of the Senate;
			(2)the Secretary of
			 the Senate communicate this resolution to the House of Representatives and
			 transmit an enrolled copy of this resolution to the family of the deceased;
			 and
			(3)when the Senate
			 adjourns today, the Senate stands adjourned as a further mark of respect to the
			 memory of the Honorable Mark Hatfield.
			
